Filed 12/7/22 P. v. Byrd CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                   FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F083515
             Plaintiff and Respondent,
                                                                          (Fresno Super. Ct. No. F17904653)
                    v.

 ERNEST BYRD,                                                                             OPINION
             Defendant and Appellant.


                                                   THE COURT
         APPEAL from a judgment of the Superior Court of Fresno County. Jonathan M.
Skiles, Judge.

         Byron C. Lichstein, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, Michael P. Farrell, Assistant Attorney General,
Louis M. Vasquez, Lewis A. Martinez, and Amanda D. Cary, Deputy Attorneys General,
for Plaintiff and Respondent.
                                                        -ooOoo-




            Before Hill, P. J., Poochigian, J. and Detjen, J.
                                      INTRODUCTION
       This is the second appeal by appellant and defendant Ernest Byrd after a jury
convicted him of second degree robbery (Pen. Code, § 211; count 1),1 related to an
incident that occurred in May 2017 (Frierson robbery or robbery); and first degree
burglary (§ 460, subd. (a); count 2) and resisting, obstructing, or delaying an officer
(§ 148, subd. (a)(1); count 3), related to an incident that occurred in August 2017
(Herrera burglary or burglary). The jury also found true a personal use of a firearm
enhancement (§ 12022.53, subd. (b)) as to count 1, and the court found true two prior
serious felony convictions (§ 667, subd. (a)(1)) that also qualified as strike priors.
       In the previous appeal, we remanded for the trial court to hold a resentencing
hearing during which the court could consider whether to exercise its newfound
discretion to strike the section 667, subdivision (a) enhancements in light of the passage
of Senate Bill No. 1393 (2017–2018 Reg. Sess.) (Senate Bill 1393) and the
section 12022.53, subdivision (b) firearm enhancement in light of the passage of Senate
Bill No. 620 (2017–2018 Reg. Sess.) (Senate Bill 620). Upon remand, the trial court
struck one of defendant’s strike priors. The court also struck the prior serious felony
enhancements (§ 667, subd. (a)(1)). The court declined to strike the section 12022.53,
subdivision (b) firearm enhancement. The court imposed the midterm of three years on
count 1, doubled based on defendant’s strike, plus 10 years for the gun enhancement, for
a total term of 16 years on count 1. The court imposed one-third of the middle term on
count 2, totaling one year four months, doubled based on his strike conviction to
two years eight months, and it sentenced defendant to time-served on count 3.
       In this appeal, defendant seeks remand for resentencing based on the changes to
section 1170, subdivision (b)(6) pursuant to Senate Bill No. 567 (2021–2022 Reg. Sess.)
(Senate Bill 567) and Assembly Bill No. 124 (2021–2022 Reg. Sess.) (Assembly


       1   All further statutory references are to the Penal Code unless otherwise stated.

                                               2.
Bill 124), which, he asserts, require imposition of the low term in this case. The People
agree remand is appropriate for defendant to seek the benefit of the amended law, and we
accept the concession.
       Defendant also asserts the matter should be remanded for the court to consider
sentencing him to a lesser term, uncharged firearm enhancement pursuant to
section 12022.5, subdivision (a). We reject this contention.
                              FACTUAL BACKGROUND
       Defendant robbed Oscar Frierson at gunpoint during the morning of May 27,
2017. Then, on August 10, 2017, defendant and another perpetrator burglarized a house
while the occupants (the Herreras) were away. Defendant was 23 years old when he
committed the crimes.
       A jury convicted defendant of second degree robbery (§ 211; count 1) of Frierson;
and first degree burglary (§ 460, subd. (a); count 2) and resisting, obstructing, or delaying
an officer (§ 148, subd. (a)(1); count 3) in connection with the Herrera burglary. The jury
also found true a personal use of a firearm enhancement (§ 12022.53, subd. (b)) as to
count 1, and the court found true two prior serious felony convictions (§ 667,
subd. (a)(1)) that also qualified as strike priors and prior prison enhancements.
       The court originally sentenced defendant on June 20, 2018, to 25 years to life
imprisonment on count 1, enhanced by 10 years for the firearm enhancement and an
additional 10 years for the two prior serious felony enhancements. The court sentenced
defendant to 25 years to life imprisonment on count 2, enhanced by 10 years for the two
prior serious felony enhancements. Finally, the court sentenced defendant to 180 days in
jail with credit for time served on count 3.
       Defendant appealed. In the previous appeal, we remanded the matter for the trial
court to hold a resentencing hearing during which the court could consider whether to
exercise its newfound discretion to strike the section 667, subdivision (a) prior serious



                                               3.
felony enhancements and the section 12022.53, subdivision (b) firearm enhancement in
light of the passage of Senate Bills 1393 and 620.
       Following remand, the court held another sentencing hearing on September 23,
2021. During that hearing, the court noted defendant had been in custody for
approximately four years and had not picked up any new criminal charges or serious rule
violations while in prison. Defendant had also “taken advantage of educational and
vocational training programs available to him while incarcerated.” The court stated
defendant’s “conduct while at CDC has played a large role in what the Court is intending
to do on resentencing.” The court commended the positive steps defendant had taken and
acknowledged “defendant’s youthfulness can impact the appropriate sentence imposed
for the commission of criminal offenses.” The court explained, “This does not minimize
the seriousness of [defendant’s] convictions, which are extremely serious given the use of
the firearm, but it does acknowledge the growing body of evidence that youthful
offenders may be more prone to act on impulse due to lack of maturation both physically
in the brain and emotionally.”
       The court then exercised its discretion to strike defendant’s first strike prior, which
defendant committed in October 2012 when he was 19 years old. The court also
exercised its discretion to strike the two prior serious felony enhancements (§ 667,
subd. (a)(1)). The court declined to strike the section 12022.53, subdivision (b) firearm
enhancement “[g]iven the facts and circumstances relating to the use of the firearm.”
       The court imposed the middle term of three years on count 1, doubled based on
defendant’s remaining strike, plus 10 years for the gun enhancement for a total term of
16 years on count 1.2 The court imposed one-third of the middle term on count 2,


       2The transcript from the sentencing hearing reflects the court originally imposed a
sentence of four years on count 1, doubled based on the strike prior to eight years plus
10 years for the firearm enhancement. However, the court later recognized this term was
unauthorized for second degree robbery and corrected it to be the middle term of three

                                              4.
totaling one year four months, doubled based on his strike conviction to two years eight
months, and it sentenced defendant to time-served on count 3.3 Accordingly, defendant’s
total term is 18 years eight months’ imprisonment.
                                       DISCUSSION
       Defendant argues he is entitled to remand for resentencing based on developments
in the law since his last sentencing hearing. First, he asserts he is entitled to resentencing
based on changes to section 1170 pursuant to Assembly Bill 124 and Senate Bill 567 that,
he asserts, make him eligible for imposition of the low term. He also contends the matter
should be remanded for the court to consider whether to strike his section 12022.53,
subdivision (b) enhancement and impose a section 12022.5, subdivision (a) enhancement
in its place in light of the California Supreme Court’s recent decision in People v. Tirado
(2022) 12 Cal.5th 688 (Tirado). As discussed further below, we agree with defendant
that remand for resentencing is appropriate on these grounds.
I.     Remand for Consideration Under Revised Section 1170
       At the time of defendant’s last sentencing hearing, former section 1170 provided
that the choice between sentencing a defendant to the lower, middle, or upper term “shall
rest within the sound discretion of the court,” with the court to determine which term
“best serves the interests of justice.” In doing so, the court could rely on “the record in
the case, the probation officer’s report, other reports … and statements in aggravation or
mitigation submitted by the prosecution, the defendant, or the victim, or the family of the
victim if the victim is deceased, and any further evidence introduced at the sentencing
hearing.” (Former § 1170, subd. (b).)



years doubled to six years based on the strike prior, plus an additional 10 years for the
firearm enhancement.
       3 The abstract of judgment reflects a term of two years on count 2 instead of two
years eight months in accordance with the court’s oral pronouncement and the court’s
subsequent minute order.

                                              5.
       Effective January 1, 2022, Assembly Bill 124 (2021–2022 Reg. Sess.)4 amended
section 1170 to provide trial courts must impose the lower term (unless contrary to the
interests of justice) if certain circumstances contributed to the commission of the offense
(§ 1170, subd. (b)(6)(A), italics added). Specifically, Assembly Bill 124 added
paragraph (6) to subdivision (b) of section 1170, which provides:

       “Notwithstanding paragraph (1), and unless the court finds that the
       aggravating circumstances outweigh the mitigating circumstances that
       imposition of the lower term would be contrary to the interests of justice,
       the court shall order imposition of the lower term if any of the following
       was a contributing factor in the commission of the offense: [¶] (A) The
       person has experienced psychological, physical, or childhood trauma,
       including, but not limited to, abuse, neglect, exploitation, or sexual
       violence. [¶] (B) The person is a youth, or was a youth as defined under
       subdivision (b) of Section 1016.7 at the time of the commission of the
       offense. [¶] (C) Prior to the instant offense, or at the time of the
       commission of the offense, the person is or was a victim of intimate partner
       violence or human trafficking.” (§ 1170, subd. (b)(6), italics added.)
Section 1016.7,5 subdivision (b), defines a “ ‘youth’ ” as “any person under 26 years of
age on the date the offense was committed.”
       Here, it is undisputed Assembly Bill 124 applies retroactively and that the matter
should be remanded for resentencing for the court to reconsider defendant’s sentence in


       4 During the 2021–2022 legislative term, three bills were introduced that proposed
various changes to section 1170: Assembly Bill 124 (Stats. 2021, ch. 695, § 5),
Assembly Bill No. 1540 (Stats. 2021, ch. 719, § 2) (Assembly Bill 1540), and Senate Bill
567 (2021–2022 Reg. Sess.) (Stats. 2021, ch. 731, § 1.3). The Legislature passed all
three bills in September 2021, and the Governor approved them and they were filed with
the Secretary of State on October 8, 2021. Senate Bill 567 bears the highest chapter
number and is presumed to be the last of the three approved by the Governor. (Gov.
Code, § 9510.) As such, Senate Bill 567 prevails over Assembly Bill 124. (Gov. Code,
§ 9605, subd. (b).) To the extent there are conflicts between the three bills, Senate Bill
567 takes precedence. (In re Thierry S. (1977) 19 Cal.3d 727, 738–739.) As to
subdivision (b)(6)(A) and (B) of section 1170, however, the substantive language in
Assembly Bill 124, Senate Bill 1540, and Senate Bill 567 are not in conflict.
       For ease of discussion, we refer to Assembly Bill 124 rather than Senate Bill 567.
       5 Assembly Bill 124 (Stats. 2021, ch. 695, § 4) added section 1016.7.



                                             6.
light of the changes to section 1170. The trial court imposed the middle term on counts 1
and 2, and the record reflects defendant was 23 years old when the instant offenses were
committed. The parties agree it is possible that defendant’s age “was a contributing
factor in the commission of the offense[s]” that would require imposition of the lower
term pursuant to section 1170, subdivision (b)(6).6
       We must therefore remand the matter so the trial court can resentence defendant in
light of Assembly Bill 124’s requirements. We vacate the sentence and remand for a full
resentencing hearing. On remand, the trial court shall revisit all of its sentencing choices
in light of new and applicable legislation, including Senate Bill 567. (See People v.
Buycks (2018) 5 Cal.5th 857, 893 [“when part of a sentence is stricken on review, on
remand for resentencing ‘a full resentencing as to all counts is appropriate’ ”]; People v.
Garcia, (2022) 76 Cal.App.5th 887, 902–903.)
II.    Court May Not Impose an Enhancement Under Section 12022.5 in Lieu of the
       Enhancement Under Section 12022.53
       Defendant also asserts the matter should be remanded for the court to consider
whether to strike his section 12022.53, subdivision (b) enhancement and impose a lesser,
uncharged enhancement under section 12022.5 in its place. The People disagree and
assert the language of section 12022.53 prohibits a court from substituting a lesser
enhancement pursuant to a different section. We agree with the People.
       Section 12022.53, subdivision (j) provides in pertinent part:

       “When an enhancement specified in this section has been admitted or found
       to be true, the court shall impose punishment for that enhancement pursuant
       to this section rather than imposing punishment authorized under any other



       6Defendant also argues he falls within the eligibility criteria in section 1170,
subdivision (b)(6) because he experienced childhood trauma in the form of sexual abuse.
Such a circumstance could also conceivably support a finding that defendant’s prior
trauma played a role in his commission of the offenses, thereby triggering the
presumption that a low-term sentence is appropriate.

                                             7.
       law, unless another enhancement provides for a greater penalty or a longer
       term of imprisonment.” (§ 12022.53, subd. (j), italics added.)
       The effect of this provision is quite clear. When a section 12022.53 enhancement
has been admitted or found true, the court may not substitute it out for a more lenient
enhancement from a statute outside of section 12022.53.
       Section 12022.5, subdivision (a) does not provide “for a greater penalty or a
longer term of imprisonment” (§ 12022.53, subd. (j)) than section 12022.53. (People v.
Johnson (2022) 83 Cal.App.5th 1074, 1084.) And, of course, section 12022.5 is a law
“other” than section 12022.53. Consequently, once a section 12022.53 enhancement is
admitted or found true, trial courts are foreclosed by subdivision (j) from imposing
punishment under section 12022.5 instead.
       In following the plain language of subdivision (j), we part ways with People v.
Johnson, supra, 83 Cal.App.5th 1074. There, the court held that section 12022.53,
subdivision (j) does not preclude a court from striking the section 12022.53 enhancement
and imposing a section 12022.5, subdivision (a) enhancement. (People v. Johnson, at
pp. 1088–1090.) But, as explained above, that is precisely what subdivision (j) precludes.
What else could the phrase “rather than imposing punishment authorized under any other
law, unless another enhancement provides for a greater penalty or a longer term of
imprisonment,” (§ 12022.53, subd. (j)) mean if not that trial courts may not strike a
section 12022.53 enhancement and replace it with a more lenient enhancement outside of
section 12022.53?
       In arriving at its contrary conclusion, Johnson relies heavily on the legislative
intent behind Senate Bill 620, which modified section 12022.53, subdivision (h) to permit
a court to strike or dismiss a section 12022.53 enhancement. (People v. Johnson, supra,
83 Cal.App. 5th at pp. 1090–1092.) Johnson says that its holding is consistent with
Senate Bill 620’s legislative intent to allow judges to impose sentences that fit the




                                             8.
severity of the offense and give them an option to impose lighter sentences where
appropriate. (People v. Johnson, at p. 1090.)
       At the outset, Johnson acknowledges the need to harmonize all parts of a statute.
However, it then proceeds to elevate one purpose behind Senate Bill 620 to the complete
exclusion of the plain meaning of subdivision (j).7 Johnson’s reasoning fails to
appreciate that “no legislation pursues its objectives at all costs.” (T-Mobile West LLC v.
City and County of San Francisco (2019) 6 Cal.5th 1107, 1123.) “ ‘Deciding what
competing values will or will not be sacrificed to the achievement of a particular
objective is the very essence of legislative choice – and it frustrates rather than
effectuates legislative intent simplistically to assume that whatever furthers the statute’s
primary objective must be the law.’ ” (In re Friend (2021) 11 Cal.5th 720, 740.)
       We cannot leap from the premise that Senate Bill 620 was designed to give
sentencing courts some additional flexibility, to the conclusion that whatever
interpretation of section 12022.53 most increases sentencing flexibility must be the law.
The reason for this is that “statutes have stopping points as well as general objectives, and
how far to go in pursuit of those objectives is integral to the legislative choice.”
(N.L.R.B. v. HH3 Trucking, Inc. (2014) 755 F.3d 468, 471.) The Legislature “ ‘ “wrote
the statute it wrote – meaning a statute going so far and no further.” ’ ” (Jensen v.
iShares Trust (2020) 44 Cal.App.5th 618, 641.)
       Senate Bill 620 did not alter subdivision (j), which remains fully operative.
Consequently, we cannot look only to the legislative intent behind Senate Bill 620
without also considering the legislative intent behind subdivision (j). And just as there is


       7Johnson acknowledges that when “ ‘the plain language of the statute is clear and
unambiguous, our inquiry ends, and we need not embark on judicial construction.’ ”
(People v. Johnson, supra, 83 Cal.App.5th at p. 1083.) Yet, in its very next sentence,
Johnson posits that “ ‘the “plain meaning” rule does not prevent a court from determining
whether the literal meaning of the statute comports with its purpose.’ ” (Ibid.) It is
unclear how these two propositions can coexist.

                                              9.
no doubt that Senate Bill 620’s changes to subdivision (h) sought to give courts more
sentencing options, neither can there be any doubt that subdivision (j) was intended to
preclude certain other sentencing options.
       Importantly, the plain meaning of subdivision (j) poses no conflict with Senate
Bill 620’s changes to subdivision (h), or with Tirado, supra, 12 Cal.5th 688. Together,
they provide the following framework: A court may strike a section 12022.53
enhancement (§ 12022.53, subd. (h)) and substitute it for another enhancement under
section 12022.538 (Tirado), but not for a more lenient enhancement outside of
section 12022.53 (§ 12022.53, subd. (j).)
       First, and most importantly, this is the only reading supported by the plain
language of section 12022.53.9 Second, this reading still gives effect to Senate Bill 620’s
intent to provide additional sentencing options to trial courts. Because of Senate Bill 620,
trial courts are no longer limited to imposing a section 12022.53 enhancement, they may
also strike them entirely. This can result in a 10-year swing to a defendant’s aggregate
term in a subdivision (b) case, and greater differences in cases involving the other
enhancements under section 12022.53. Third, this reading gives effect to
subdivision (j)’s intent by precluding a third option: striking a section 12022.53
enhancement and then imposing a more lenient enhancement outside of section 12022.53.
Finally, it does not run afoul of Tirado, which did not address “whether trial courts have
discretion to strike a section 12022.53[, subdivision] (b) enhancement and substitute an
uncharged, section 12022.5[, subdivision] (a) enhancement.”10 (People v. Johnson,
supra, 83 Cal.App.5th at pp. 1086–1087.)


       8 So long as the requisite underlying facts have been alleged and found true.
       9 Nor does this reading conflict with Tirado which permits courts to strike a
section 12022.53 enhancement and then impose another 12022.53 enhancement.
       10 Nor does People v. Fialho (2014) 229 Cal.App.4th 1389 support disregarding
the plain language of subdivision (j). First, cases are not authority for propositions not
considered and Fialho did not address subdivision (j) at all. (People v. Fuller (2022)

                                             10.
       In sum, just because Senate Bill 620 sought to give trial courts some more options
does not mean it was intended to give courts unlimited options. If the Legislature wanted
to expand sentencing options in the manner discussed in Johnson, it would need to amend
subdivision (j). And, of course, it is free to do so. In the meantime, subdivision (j) quite
clearly precludes the sentencing option suggested by defendant.
III.   Clerical Error in Abstract of Judgment
       The abstract of judgment issued after the resentencing hearing reflects a sentence
of two years on count 2, but the court orally pronounced judgment on that count as two
years eight months (one-third of the middle term of four years (§ 461, subd. (a), doubled
based on the strike) and reiterated this sentence in its minute order. Accordingly, on
remand and following the resentencing hearing, the trial court is directed to prepare an
amended abstract of judgment reflecting this change if the judgment is not otherwise
modified. (See People v. Mitchell (2001) 26 Cal.4th 181, 185–186 [oral pronouncement
of judgment controls where there is discrepancy between it and abstract of judgment].)
                                      DISPOSITION
       We remand to the trial court for a new sentencing hearing to permit the trial court
to resentence defendant in light of the changes to section 1170. Following the
resentencing hearing, the court is directed to prepare an updated abstract of judgment that
reflects its oral pronouncement of judgment and to forward a copy of the amended
abstract of judgment to all appropriate parties. We otherwise affirm the judgment.




83 Cal.App.5th 394, 406 (Ramirez, P. J., concurring) rev. granted Nov. 22, 2022,
S276762.) Second, there was ultimately no valid section 12022.53 enhancement to
impose in Fialho. Therefore, imposing an enhancement under section 12022.5 did not
violate section 12022.53, subdivision (j)’s prohibition on more lenient outcomes arising
under other statutes.

                                             11.